Citation Nr: 9916308	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.

This matter comes to the Board of Veterans' Appeals on appeal 
from a November 1994 rating decision by the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a back condition.


REMAND

The veteran seeks entitlement to service connection for a low 
back disorder.  He contends that his low back disorder is the 
result of injuries he sustained during a plane crash in 
service.  The Board notes that the veteran has presented 
evidence of a well-grounded claim, that is, one which is 
plausible, meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107;  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In particular, the veteran has 
submitted competent medical evidence, in the form of an 
August 1994 VA physical examination report, of both a current 
diagnosis, herniated intervertebral disk and spinal fusion, 
and a nexus between that disability and service, in this 
case, injuries allegedly sustained as a result of a 1955 
plane crash.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Having determined that the claim is well grounded, the VA now 
has a statutory duty to assist the veteran in the development 
of his claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In accordance with this duty, the Board finds that 
further development is necessary before it can properly 
address this claim.

The Board notes that the record shows that the veteran was a 
crew member on an Air Force transport plane which crashed in 
August 1955.  Service medical records indicate that the only 
medical treatment that he received in service as a result of 
this crash was for cervical myositis and a mild anxiety 
reaction.  Subsequent service medical records are negative 
for any evidence of treatment related to injuries of the 
lumbar spine.  However, a letter submitted from M.M., D.C., 
in February 1994, indicates that the veteran was treated for 
low back problems in or around 1957, and for subsequent, 
intermittent attacks of low back pain through 1978.  The 
record shows that the RO apparently did attempt to obtain 
records of treatment from M.M., but specifically requested 
records for treatment dated between 1989 and 1998, rather 
than the period of 1957 through 1978.  A response was 
received from M.M. in which he stated that he did not treat 
the veteran between 1989 and 1998.

The Board also notes that during his April 1999 hearing the 
veteran indicated that he had received treatment for his low 
back disorder from a Dr. Moreale in Houston, Texas.  To date, 
no effort has been made to obtain these records.

Additionally, the Board notes that the August 1994 VA 
examiner stated that "examining photographs of the crash 
scene, it would appear that the patient undoubtedly injured a 
disk during this crash."  However, the Board notes that the 
photograph in question, which is part of the record in this 
case, is merely of the plane itself, not of the veteran.  
Moreover, there is no indication in the photo [the same 
photograph appears twice in the record], or the newspaper 
article associated with the photo, that the veteran was in 
any way injured during the crash.  In fact, the newspaper 
article associated with the photo specifically notes that, 
with the exception of the copilot, whose name is noted in the 
record and who is not the veteran, everyone on board the 
aircraft escaped injury.  Due to the ambiguity in the medical 
findings of the VA examiner, the Board finds that another VA 
examination is necessary in order to gain a more complete 
picture of the etiology of the veteran's current low back 
disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of any additional health care 
providers who have treated the veteran 
for lower back problems since service, 
including Dr. Moreale in Houston, Texas.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, or that the RO has 
not previously attempted to secure.  The 
RO should also attempt to obtain any 
available records of treatment from Dr. 
M.M. between 1957 and 1978.  Any 
correspondence sent or received by the RO 
as a result of this attempt should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination by an examiner who 
has not previously examined the veteran.  
The claims folder, including any 
information obtained pursuant to this 
remand, must be made available to the 
examiner for review before the 
examination.  The examiner should be 
asked to address the nature and etiology 
of the veteran's current low back 
disability, and to provide an opinion 
concerning whether it is at least as 
likely as not that his current low back 
disability is related to service or any 
incident thereof, in particular the 
documented crash in 1955.  The rationale 
for any opinion expressed should be set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  After the development 
requested has been completed to the 
extent possible, the RO should 
readjudicate the claim of entitlement to 
service connection for a low back 
disorder, with consideration given to all 
of the evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

